A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2020 has been entered.



Status of Claims

Amendment filed 09/14/2020 is acknowledged.  Claims 1-8,41-46 are pending.  


Claim Rejections - 35 USC § 101 (withdrawn)
101 Rejection

The rejection of record under 35 USC § 101 is withdrawn: the claims as amended are drawn to administering a therapy for axSpA to the subject in need thereof, i.e., to practical application of the steps drawn to judicial exception
.

updated Guidance published in the Federal Register 
. 
103
Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 1-8,41-46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hagstrom et al. (WO2012061821A1; IDS 03/07/2017) taken together with Visvanathan et al. (Annals of Rheumatic Disease, 67(4), 511-517, 2008), and  Ray et al. (J Immunol., 2006, 177 (4) 2601-2609). 

Applicant’s arguments have been considered but are deemed moot in view of the new ground of rejection.

Hagstrom et al. (WO2012061821A1) teach determining set of biomarkers associated with  inflammatory and/or autoimmune disease, such as rheumatoid arthritis (RA), wherein the set of biomarkers includes C-reactive protein, pentraxin-related (CRP);  interleukin 6 (interferon, beta 2) (IL6); serum amyloid Al (SAA1);  chemokine (C-C motif) ligand 22 (CCL22); chitinase 3-like 1 (cartilage glycoprotein-39) (CHI3L1); cartilage oligomeric matrix protein (COMP); colony stimulating factor 1 (macrophage) (CSF1); chemokine (C-X-C motif) ligand 10 (CXCL10); epidermal growth factor (beta-urogastrone) (EGF); intercellular adhesion molecule 1 (ICAM1); intercellular adhesion molecule 3 (ICAM3); C-telopeptide pyridinoline crosslinks of type I collagen (ICTP); 
 
With regard to claim 42, Hagstrom teaches determining in the sample concentrations of biomarkers calprotectin, intercellular adhesion molecule 1, interleukin 8,  interleukin 1, beta, interleukin 6 receptor, and chemokine.  Paragraphs 15, 105. 
Hagstrom teaches determining disease activity score (DAS) using concentration of at least of said biomarkers, and using the disease activity score as a  quantitative measure of the disease condition and for determining a rheumatoid arthritis treatment,  and selecting a therapeutic regimen . Paragraphs 14-27, claims 8-24.  The therapeutic treatments might include DMARD therapy, bariatric surgery and therapeutic compounds.  Paragraphs 6,114, 129,141, 276




Visvanathan et al. (Annals of Rheumatic Disease, 67(4), 511-517,2008) teach elevated level of biomarkers – IL6 and CRP among them - in patients with ankylosing spondylitis.   The relationship between biomarker levels and disease activity  is analyzed using Bath Ankylosing Spondylitis Disease Activity Index (BASDAI) score. 

Further, Ray et al. (J Immunol., 2006, 177 (4) 2601-2609)   teach that patients suffering from inflammatory diseases, such as rheumatoid arthritis or  ankylosing spondylitis frequently  AA amyloidosis as a secondary complication and that SAA1 is predominant in AA amyloid deposits.
In view of this, a person skilled in the art would easily conceive the idea of employing the biomarkers of IL-6, CRP, and SAA1 for characterizing ankylosing spondylitis in a subject.
Thus, it would be obvious to one skilled in the art to be motivated to use biomarkers panel of Hagstrom et al. to assess ankylosing spondylitis (i.e., axial spondyloarthritis) by providing a disease activity score calculated based on biomarkers reflecting the disease. 
With regard to claims 2-8,41-46 if there are any differences between Applicant’s claimed method and that of the prior art, the differences would be appear minor in nature.  per se from the prior art or being slight constructional changes which come within the scope of the customary practice followed by the persons skilled in the art.  It would be conventional and within the skill of the art to select biomarkers having verified correlation to a disease of interest, and to  consider recommendations with regard to therapeutical  options for thus identified disorder.  The limitations addressed in the claims do not involve an inventive step since no particular unexpected effect can be driven from selecting these parameters, conditions and further steps.


Conclusion.
	No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb